Citation Nr: 0715319	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Sjögren's syndrome 
as a result of exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as a result of exposure 
to herbicides.

7.  Entitlement to total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served in the Marine Corps from May 1970 to April 
1974.  Service in Vietnam and in combat is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that, in his July 2004 notice of disagreement 
(NOD), the veteran specifically and clearly indicated that he 
did not wish to appeal the denial of service connection for 
Sjögren's syndrome and peripheral neuropathy of the lower 
extremities.  Inexplicably, the RO continued to treat these 
two issues as if they were on appeal, addressing them both in 
the Statement of the Case (SOC) and in a supplemental 
statement of the case (SSOC).  When the veteran filed his 
substantive appeal (VA Form 9), he elected to perfect his 
appeal as to all of the issues listed on the statement of the 
case.  Therefore, the Board must now conclude that these two 
issues are, in fact, still on appeal, and thus properly 
before the Board.  

(Consideration of the veteran's service connection claims for 
erectile dysfunction and peripheral neuropathy is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  The veteran's claim for 
TDIU is deferred pending the outcome of the issues being 
remanded.)


FINDINGS OF FACT

1.  The veteran does not have degenerative disc disease of 
the lumbar spine that is related to his military service.

2.  The veteran does not have hearing loss that is related to 
his military service.

3.  The veteran does not have tinnitus that is related to his 
military service.

4.  The veteran does not have Sjögren's syndrome that is 
related to his military service, including as a result of 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disc disease of 
the lumbar spine that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

4.  The veteran does not have Sjögren's syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Specifically here, the veteran was not apprised of 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), until March 2006, after the RO 
adjudicated these issues.  Since a remand for notification of 
these two elements would accomplish nothing other than to 
repeat a notification that has already been made, the Board 
does not find that the late notice under Dingess requires 
remand to the RO.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In sum, nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to notify, the notification to the 
veteran apprised him of what the evidence must show to 
establish entitlement to each of the specific benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claims.  The 
RO also provided a SOC and SSOC reporting the results of its 
reviews of each issue and the text of the relevant portions 
of the VA regulations.  The Board notes that the veteran did 
not respond to the RO's requests for additional medical 
evidence related to these claims.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet with regard to the 
issues decided below.

II.  Background

The veteran's report of medical history at the time of his 
enlistment examination in April 1970 showed only a right 
trick or locked knee, which was termed by the examiner to be 
stable with full range of motion and no effusion.  The 
audiological evaluation reported that pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5
-
0
LEFT
-5
-5
-5
-
0

The veteran's SMRs show routine visits, primarily for skin 
rashes, principally on the feet, for peptic ulcer disease, 
and for prostatitis.  His separation examination noted only 
that the veteran had been seen for prostatitis, for which he 
was being medicated.  The only abnormalities noted on 
separation were two tattoos and two small scars.  The 
separation audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
5
5

The record shows that, after service, the veteran injured his 
back on the job in May 1990, and again in August 1991.  In 
the report of a private medical examination given in October 
1992 in conjunction with the veteran's SSA disability claim, 
T.M., M.D., gave as his medical opinion that the veteran's 
two on-the-job back injuries resulted in sustained chronic 
low back strain accompanied with a bulging disc at L4/5.  Dr. 
M. also noted that the veteran had accompanying bilateral 
meralgia paresthetica of the lateral femoral cutaneous 
nerves.  He further opined that the spine disability 
represented a permanent partial disability of 50 percent, and 
that an additional permanent partial disability of 33 1/3 
percent disability existed because of the lower extremities 
at the level of the upper thigh and hip region (as a result 
of the bilateral meralgia paresthetica of the lateral femoral 
cutaneous nerves ).  Dr. M. also opined that the combination 
of the above two disabilities was greater than their simple 
arithmetic sum.  The record shows that the veteran was 
determined to be disabled as defined by the Social Security 
Act and Regulations as a result of his back injury, effective 
from August 31, 1991.  

The record of a VA neurology consultation dated in October 
2002, shows a diagnosis of primary Sjögren's.  This report 
also diagnosed small and large polyneuropathy, possibly 
choroidal neovascularization, likely secondary to Sjögren's.  
No opinion was expressed as to the etiology of the Sjögren's.  

A May 2004 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
15
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in both the right and left ear.  

The audiologist noted that the veteran reported bilateral 
hearing loss onset about 20 to 30 years previously.  He 
reported intermittent bilateral tinnitus that was worse in 
the right ear, and which occurred about six to eight times 
per year.  He reported experiencing excessive noise in combat 
for seven months, during which time hearing protection was 
not available.  He reported having worked in construction for 
15 years, with hearing protection, and denied a history of 
civilian recreational noise exposure.  

On examination, the audiologist found normal middle ear 
pressure and mobility bilaterally.  Acoustic reflex 
thresholds were present at normal sensation levels 
bilaterally.  The examiner concluded that the puretone test 
results indicated normal hearing bilaterally.  Speech 
reception thresholds were in agreement with puretone results, 
and word recognition scores were termed excellent 
bilaterally.  Based on the veteran's SMRs that showed normal 
hearing throughout his period of military service, including 
at release form active duty, and based on the fact that 
tinnitus was not reported in the SMRs, and the fact that 
tinnitus onset was not reported until the mid- to late 1980s, 
long after leaving service, the examiner opined that it is 
not as likely as not that the veteran's reported tinnitus is 
related to military service.  In an addendum dated in June 
2004, the audiologist also opined that it is not as likely as 
not that any hearing condition is related to the veteran's 
military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Back

Here, there is medical evidence of a current low back 
disability, chronic low back pain with degenerative disc 
disease and disc bulging at L4-5.  However, there is no 
medical evidence of an in-service incurrence or aggravation 
of any back-related injury or disease, and no medical 
evidence of a nexus between the current disability and any 
in-service disease or injury.  

The veteran reported to a VA adult nurse practitioner in 
December 2003 that he was hurt in boot camp and reported to a 
medic for treatment.  The clinician concluded that the 
veteran's current osteoarthritis complaints are at least as 
likely as not related to that original in-service injury.  
The Board finds, however, that this opinion is not helpful 
because it relies on a history provided by the veteran, and 
that history is not corroborated by the record.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based 
on history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).  The veteran's SMRs, which show visits to 
sick bay while in boot camp, contain no record of any such 
injury in boot camp.  In fact, the veteran's SMRs are 
completely silent as regards complaints or treatment for any 
back-related injury or disease.  The clinical evaluation of 
the veteran at separation was that his spine was normal.  

Finally, not only is there no probative medical evidence of a 
nexus between the current disability and any in-service 
disease or injury, there is, in fact, credible medical 
evidence to the contrary.  As noted, the report of a private 
medical examination given in October 1992 specifically opined 
that the veteran's two post-service on-the-job back injuries 
in 1990 and 1991 resulted in a low back strain accompanied 
with a bulging disc at L4-5.  

In sum, absent medical evidence of a related in-service 
incurrence or aggravation of an injury or disease, and absent 
probative medical evidence of a nexus between the current 
disability and any in-service disease or injury, service 
connection cannot be established for the veteran's current 
degenerative disc disease of the lumbar spine.  

B.  Hearing loss/tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, even conceding the veteran's exposure to noise while in 
service, there is no evidence showing hearing loss or damage 
to the ears in service, and his hearing was shown to be 
normal on separation from service.  The veteran's 
audiological examination in May 2004 showed no auditory 
thresholds meeting the VA criteria for service connection for 
hearing loss.  While the veteran's speech recognition scores 
were both less than 94 percent, showing that he does have 
impaired hearing by VA standards, the audiologist gave as her 
medical opinion that it is not at least as likely as not that 
any current hearing loss is related to the veteran's military 
service.  This medical opinion is not controverted by any 
medical evidence of record.

When sensorineural hearing loss is shown, service incurrence 
or in-service aggravation may be presumed if the 
sensorineural loss is manifested to a compensable degree 
within a year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, 
there is no evidence that such was the case, and this 
presumption is not for application in the instant case.  As 
noted, even now, more than 30 years after leaving military 
service, the veteran does not have any diagnosed 
sensorineural loss.  

Regarding the veteran's tinnitus claim, since tinnitus cannot 
be tested for, its presence can be conceded.  However, the 
audiologist's medical opinion is that the veteran's tinnitus 
is not at least as likely as not related to military service.  
Since this opinion is not controverted by any other medical 
evidence of record, in light of the foregoing analysis and 
the underlying facts, the veteran's service connection claims 
for hearing loss and tinnitus must be denied.

C.  Sjögren's syndrome

The veteran is diagnosed with Sjögren's syndrome.  His SMRs 
are silent regarding any complaints or diagnosis of Sjögren's 
syndrome, and there is no evidence that the veteran's 
Sjögren's syndrome was diagnosed during the one-year period 
following his release from active service.  38 C.F.R. 
§§ 3.307, 3.309.  The veteran, however, specifically contends 
that his Sjögren's syndrome is a result of exposure to 
herbicides while serving in Vietnam.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2006).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a specified degree 
at any time after service.  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed to an herbicide agent during such service unless 
there is affirmative evidence to the contrary.  Id.  

Here, there is evidence of record that the veteran served in 
Vietnam during the prescribed period, and his presumptive 
exposure to herbicides is thus established.  However, the 
veteran's Sjögren's syndrome is not among those diseases 
associated with exposure to herbicide agents.  Service 
connection on a presumptive basis is therefore not warranted.  

Service connection may nevertheless be granted if it can be 
medically established that the veteran's Sjögren's syndrome 
is etiologically related to his herbicide exposure.  Combee 
v. Brown, 34 F.3d 1039 (1994) (claimant has the right to file 
to add his malady to the secretary's list and thereby qualify 
for service connection.)  Here, there is no such medical 
evidence, and the veteran did not respond to the RO's 
February 2004 request for additional evidence to include 
evidence that the veteran's Sjögren's syndrome began in or 
was aggravated by military service.  There being no direct or 
presumptive basis on which to establish service connection 
for Sjögren's syndrome, the claim must be denied.

The veteran contends that his claimed disabilities resulted 
from his military service.  While the veteran is qualified as 
a layman to describe any symptoms he experiences, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his claimed disabilities 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  None of 
the veteran's captioned service connection claims is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for Sjögren's syndrome as a 
result of exposure to herbicides is denied.


REMAND

The veteran contends that his lower extremity neuropathy is 
related to his military service.  A September 2005 VA 
examiner noted that he was unsure of the etiology of the 
veteran's neuropathy.  An April 2005 EMG/NCV consultation 
revealed an abnormal examination.  Several possibilities were 
suggested, but none was adopted by the examiner.  Clinical 
correlation was suggested, but the Board finds no follow-up 
evidence on which service connection can be established or 
denied.  The Board will therefore remand for an examination 
and nexus opinion.  The Board notes in passing (and without 
intent to suggest an outcome) that, at the time of the 
foregoing treatments, voluminous private medical records from 
the past had not yet been obtained from SSA and associated 
with the file.   

The veteran also contends that he should be service connected 
for erectile dysfunction because, he believes, this was 
caused by the medications being taken to treat his PTSD.  
There is no evidence of this in the record.  However, the 
Board notes that a September 2002 treatment record noted that 
the veteran's low libido problem was related to the 
medications he was taking for his chronic pain.  Since some 
of the pain the veteran is experiencing is related to the 
neuropathy issue being remanded, the Board will also remand 
this issue to seek a medical opinion as to the etiology of 
his erectile dysfunction.

Finally, because the veteran's TDIU claim may turn on the 
outcome of the issues being remanded, the TDIU question must 
be deferred pending the outcome of the development sought on 
remand.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination 
by a physician(s) with appropriate 
expertise to determine the current 
diagnosis and etiology of any lower 
extremity neuropathy and erectile 
dysfunction.  For each diagnosis, a 
medical opinion should be provided 
as to whether it is as likely as not 
that the disability is in any way 
etiologically related to military 
service.  Specifically, it should be 
noted whether the veteran has 
erectile dysfunction that has been 
caused or made worse by treatment 
for PTSD.  It should also be 
determined whether peripheral 
neuropathy of the lower extremities 
is attributable to herbicide 
exposure the veteran experienced in 
service.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the 
examination(s).

The AOJ should ensure that 
examination reports comply with this 
remand and the questions presented 
in the AOJ's examination request, 
especially with respect to the 
instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider all of the 
issues remaining on appeal, 
including the TDIU claim, in light 
of all information or evidence 
received.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


